Citation Nr: 1750276	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-47 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1960 to July 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. A transcript of the hearing is associated with the claims file.

This case was remanded for further development in February 2017; the instructions have been substantially complied with.  See 38 U.S.C.A. § 5103A(b), Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the Veteran's hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level IX in the left ear, and Level I in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a compensable rating for his service-connected bilateral hearing loss.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results under Diagnostic Code (DC) 6100 for hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (using Maryland CNC word list), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000; 2000; 3000; and 4000 Hertz (cycles per second)(Hz).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.  

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) further provide that, when the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral, and that numeral will be elevated to the next higher numeral. 

The record contains adequate audiological examinations from September 2009, August 2014, and August 2016.  The record also contains audiological testing from November 2011 and May 2017 which were not adequate for rating purposes.  The results were as follows:

September 2009 VA examination:

	HERTZ	RIGHT	LEFT
	1000		25		60	
	2000		35		75	
	3000		55		105	
	4000		75		105+

The September 2009 VA examination report revealed a speech recognition score of 96 in the right ear and 94 in the left ear.  Puretone audiometry testing found that the average puretone threshold was 48 dB for the right ear and 86 dB for the left ear.  Because the puretone thresholds for the left ear at 1,000 Hz 2,000 Hz, 3,000 Hz and 4,000 Hz are all 55 dB or higher, 38 C.F.R. § 4.86 (a) applies for the left ear.  Table VI under 38 C.F.R. § 4.85 provides a roman numeral III for the left ear based on speech discrimination and puretone threshold average.  Table VIa provides a roman numeral VIII for the left ear based on puretone threshold average.  Table VI provides a roman numeral I for the right ear.  Using Table VII with the higher rating for the left ear still results in a 0 percent rating for the Veteran's bilateral hearing loss. 

November 2011 VA audiology consult:

	HERTZ	RIGHT	LEFT
	1000		35		65	
	2000		35		75	
	3000		70		No response	
	4000		75		No Response

The November 2011 VA report did not indicate whether or not the Maryland CNC word list was used for speech recognition testing, so the results are not valid for rating purposes.  38 C.F.R. § 4.85 (a).  Puretone audiometry testing found that the average puretone threshold was 54 dB for the right ear.  However, the report indicated no results for the left ear at 3,000 Hz and 4,000 Hz, so no left ear average could be calculated.  38 C.F.R. § 4.85 (d).  Although not valid for determining a rating, the results of this test were consistent with the results of other, valid tests.  

August 2014 VA examination:

	HERTZ	RIGHT	LEFT
	1000		40		75	
	2000		40		90	
	3000		60		105	
	4000		75		105

The August 2014 VA examination report revealed a speech recognition score of 96 in the right ear and 86 in the left ear.  Puretone audiometry testing found that the average puretone threshold was 54 dB for the right ear and 94 dB for the left ear.  Because the puretone thresholds for the left ear at 1,000 Hz 2,000 Hz, 3,000 Hz and 4,000 Hz are all 55 dB or higher, 38 C.F.R. § 4.86 (a) applies for the left ear.  Table VI under 38 C.F.R. § 4.85 provides a roman numeral IV for the left ear based on speech discrimination and puretone threshold average.  Table VIa provides a roman numeral IX for the left ear based on puretone threshold average.  Table VI provides a roman numeral I for the right ear.  Using Table VII with the higher rating for the left ear still results in a 0 percent rating for the Veteran's bilateral hearing loss. 

August 2016 VA examination:

	HERTZ	RIGHT	LEFT
	1000		40		75	
	2000		35		85	
	3000		65		105	
	4000		70		105

The August 2016 VA examination report revealed a speech recognition score of 92 in the right ear and 100 in the left ear.  Puretone audiometry testing found that the average puretone threshold was 54 dB for the right ear and 93 dB for the left ear.  Because the puretone thresholds for the left ear at 1,000 Hz 2,000 Hz, 3,000 Hz and 4,000 Hz are all 55 dB or higher, 38 C.F.R. § 4.86 (a) applies for the left ear.  Table VI under 38 C.F.R. § 4.85 provides a roman numeral III for the left ear based on speech discrimination and puretone threshold average.  Table VIa provides a roman numeral IX for the left ear based on puretone threshold average.  Table VI provides a roman numeral I for the right ear.  Using Table VII with the higher rating for the left ear still results in a 0 percent rating for the Veteran's bilateral hearing loss. 

May 2017 private examination:

	HERTZ	RIGHT	LEFT
	1000		50		75	
	2000		55		100	
	3000		70		No response	
	4000		80		No Response

The May 2017 private examiner did not use the Maryland CNC word list for speech recognition testing, so the results in the private report are not valid for rating purposes.  38 C.F.R. § 4.85 (a).  Puretone audiometry testing found that the average puretone threshold was 64 dB for the right ear.  However, the report indicated no results for the left ear at 3,000 Hz and 4,000 Hz, so no left ear average could be calculated.  38 C.F.R. § 4.85 (d).  Although not valid for determining a rating, the results of this test were consistent with the results of previous valid tests.  

The Veteran reports having a tube inserted in his left ear, which briefly improved his hearing.  Unfortunately, this was not a permanent solution.  He wears hearing aids but still reports having trouble hearing people who are not facing him and speaking clearly.  This is especially frustrating when trying to spend time with his grandchildren and teach them camping and hunting skills.  He reports not bothering to have his radio on when someone else is in his truck because he has to turn it up so high to hear it that it bothers other people.  Hearing conversation in a crowd also poses a significant problem for the Veteran. 

As noted above, disability ratings for hearing loss are determined by mechanically applying the rating criteria to certified test results under DC 6100.  Applying that criteria, none of the valid audiological tests performed since 2009 support a compensable rating for the Veteran's bilateral hearing loss.  Therefore, the preponderance of the evidence is against the Veteran's request for a compensable rating for his bilateral hearing loss. 


ORDER

Entitlement to a compensable rating for service-connected bilateral hearing loss is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


